Citation Nr: 0112599	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

The propriety of the reduction of the evaluation for service-
connected bilateral high frequency hearing loss, evaluated as 
noncompensable, effective October 1, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 VA RO rating decision 
which effectuated an April 1999 proposed reduction in the 
evaluation of the veteran's service-connected bilateral high 
frequency hearing loss, from 10 percent to noncompensable, 
effective on October 1, 1999.  

The veteran's sworn testimony was obtained before the 
undersigned Board member sitting at the RO (Travel Board 
hearing) in March 2000.  

While the RO phrased the issue as entitlement to an increased 
rating for the service-connected bilateral high frequency 
hearing loss, the Board finds that the issue on appeal is 
more appropriately characterized as the propriety of the 
reduction in the rating.  See Faust v. West, 13 Vet. App. 
342, 349 (2000).  

During the course of the pending appeal, the veteran has 
asserted that his hearing loss has increased in severity.  
His claim for an increased rating is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  An August 1998 rating action granted a 10 percent 
disability evaluation for service-connected bilateral high 
frequency hearing loss.  

2.  After reviewing the February 1996, June 1998, and March 
1, 1999 VA audiologic examination reports, the RO issued an 
April 1999 rating action in which it proposed to reduce the 
disability evaluation assigned to the veteran's service-
connected bilateral high frequency hearing loss from 10 
percent to zero percent (noncompensable).  

3.  In a July 1999 rating action, the evaluation of the 
veteran's service-connected bilateral high frequency hearing 
loss was reduced to a noncompensable evaluation, effective 
October 1, 1999.  

4.  Service-connected bilateral high frequency hearing loss 
is currently shown to be manifested by an average pure tone 
threshold of 22 decibels in the right ear, speech 
discrimination ability of 96 percent in the right ear, an 
average pure tone threshold of 36 decibels in the left ear, 
and speech discrimination ability of 92 percent in the left 
ear, with multiple subjective complaints of greater bilateral 
hearing impairment not supported by any objective evidence of 
record, including on VA audiologic examinations; the veteran 
has level I hearing acuity in each ear.  

5.  Material improvement in the veteran's service-connected 
bilateral high frequency hearing loss was demonstrated at the 
time of the RO rating action of July 1999. 


CONCLUSION OF LAW

The criteria for restoration of the 10 percent evaluation 
assigned for service-connected bilateral high frequency 
hearing loss are not met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.2, 
4.85, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, it is noted that service connection for 
bilateral hearing loss was established by an RO rating 
decision dated in April 1971, at which time a noncompensable 
evaluation was assigned.  This evaluation remained in effect 
until an August 1998 rating decision granted a 10 percent 
evaluation, effective on February 20, 1998.  

As noted in the above Introduction, the veteran has appealed 
the VA RO rating decision which reduced the evaluation, from 
10 percent to noncompensable, for his service-connected 
bilateral high frequency hearing loss.  In his substantive 
appeal of September 1999 he asserted that the 10 percent 
evaluation "should stand."  At his Travel Board hearing in 
March 2000, he asserted that his hearing loss has not 
improved, especially in conversational settings.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate his claim.  In addition, it appears that copies 
of all clinical records prepared in conjunction with 
examination of the veteran have been procured.

I.  Factual Background

On VA audiometric testing of February 1996, the pure tone 
(air conduction) thresholds for the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, were 40, 45, 80, and 80 
decibels in the right ear, for an average of 61.25 decibels, 
and 70, 55, 65, and 65 decibels in the left ear, for an 
average of 63.75 decibels.  Speech discrimination ability was 
100 percent correct in the right ear and 96 percent correct 
in the left ear.  The diagnosis was moderate to severe mixed 
hearing loss with ascending trials better than descending 
trials.  Significantly, the VA examiner noted that speech 
reception thresholds and pure tone averages were not in 
agreement, that speech discrimination scores were excellent, 
and that the veteran should be retested prior to any further 
recommendations.  

On the basis of this VA examination report, the August 1996 
RO rating decision assigned an increased 10 percent 
evaluation for the veteran's service-connected hearing loss.  

The veteran was next seen on VA audiometric testing in June 
1998.  At that time, the pure tone thresholds for the 
frequencies 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, were 70, 80, 95 and 95 decibels in the right 
ear, for an average of 85 decibels, and 75, 80, 85 and 85 
decibels in the left ear, for an average of 81.25 decibels.  
Speech discrimination ability was 76 percent correct in the 
right ear and 90 percent correct in the left ear.  The 
examiner noted the veteran's primary complaint was 
conversational hearing difficulty.  A military and 
occupational history of noise exposure was also noted.  The 
examiner noted that the thresholds were less than the 
previous examination in February 1996, and the recommendation 
was for photoacoustic emissions testing.  More significantly, 
the examiner also noted that the VA diagnostic and clinical 
tests indicated the possibility that the veteran was 
malingering, noting, once again, that ascending thresholds 
were better than descending thresholds, and that pure tone 
averages were better than speech reception thresholds.  
Speech discrimination scores were considered to be fair in 
the right ear and good in the left ear.  Acoustic 
tympanometry revealed normal pressure and normal compliance 
bilaterally with present reflexes.  

VA audiometric retesting was conducted in March 1999.  The 
pure tone thresholds for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz, respectively, were 10, 15, 25, and 40 
decibels in the right ear, for an average of 22 decibels, and 
15, 25, 50, and 55 decibels in the left ear, for an average 
of 36 decibels.  Speech discrimination ability was 96 percent 
correct in the right ear and 92 percent correct in the left 
ear.  

At that time, the examining audiologist noted the veteran's 
28-year history of civilian noise exposure while working as a 
pipe-fitter following his military service.  While the 
veteran reported that he could not hear out of the right ear 
and that he had "very little" hearing in the left ear, it 
was observed that he had had no apparent difficulty hearing 
his name called in the VA waiting room prior to his current 
examination, and that he had had no difficulty understanding 
the case history questions presented to him by the examiner 
in a "low-normal" conversational intensity.  

In a March 1999 VA medical statement associated with the 
March 1999 VA examination report, the examining audiologist 
noted the prior VA examiner's statements with regard to 
audiologic inconsistencies and the possibility of the 
veteran's malingering.  It was noted that on VA examination 
in March 1999 the veteran was instructed several times, and 
that the present audiologic results were thought to represent 
the veteran's true organic hearing thresholds.  The examiner 
gave the medical opinion that it was more appropriate to rate 
this veteran on the basis of the March 1999 more accurate 
test results, rather than the prior VA test results which 
appeared to reveal malingering.  

At his Travel Board hearing in March 2000, the veteran 
asserted that he had difficulty hearing conversations, that 
his hearing loss had not improved, and that it had worsened 
since his March 1999 VA examination.  He admitted that he had 
followed the VA examiner's instructions to the best of his 
ability.  


II.  Restoration of 10 Percent Rating for Hearing Loss 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

In evaluating the veteran's request for restoration of the 
prior rating, the Board considers the medical evidence of 
record. The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  However, the Court has stated that assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  (Emphasis added).  

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second. To evaluate the degree of 
disability from bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness. A noncompensable rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 22 decibels, with speech 
recognition ability of 96 percent correct, (level I), and, in 
the other ear, the pure tone threshold average is 36 
decibels, with speech recognition ability of 92 percent 
correct, (level I).  38 C.F.R. § 4.85. 

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensably disabled pursuant to Code 6100 
from October 1, 1999.  VA issued new regulations for 
evaluating diseases of the ears and other sense organs, which 
were effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 
(May 11, 1999).  The Board notes that the veteran's hearing, 
as shown on audiometric testing, does not fall within an 
exceptional pattern of hearing impairment as defined in the 
revised 38 C.F.R. § 4.86.  Application of the old and the 
revised criteria, as pertinent to the present case, yields 
identical results.  Therefore, the Board finds that neither 
is more favorable and the rating assigned is not dependent 
upon use of either the old or the new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran is not 
prejudiced if the Board proceeds with appellate consideration 
of the claim.  The Board further notes that the veteran has 
had ample opportunity to advance argument and evidence as to 
the limitations produced by his service-connected disability, 
and there is no prejudice in the Board reviewing his claim on 
the merits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the evaluation of hearing impairment is 
based on examinations using controlled speech discrimination 
tests together with results of a pure tone audiometric test.  
38 C.F.R. § 4.85.  The results are charted on Table VI and 
Table VII. Thus, in order to assign an increased evaluation 
for his hearing loss, the veteran must demonstrate a decrease 
in percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.  

The Board would initially point out that the April 1999 
proposed rating reduction and subsequent notification to the 
veteran, required pursuant to 38 C.F.R. § 3.105(e), advised 
the veteran of the recent improvement in his physical 
condition and notified him of the proposed reduction in his 
evaluation for his service-connected hearing loss and gave 
him an opportunity to submit evidence indicating that the 
proposed reduction should not be made.  The Board further 
notes that the veteran's 10 percent rating for his bilateral 
hearing loss had not been in effect for more than five years, 
although consideration of the provisions of 38 C.F.R. 
§ 3.344(a) are for consideration.  See Faust v. West, 13 Vet. 
App. 342, 349 (2000) (which pertain to examination reports 
indicating improvement in the disability at issue, and bear 
on the proposed reduction in his 10 percent evaluation).  See 
also, 38 C.F.R. § 3.344(c).  

The provisions of 38 C.F.R. § 3.344(a) specify, in pertinent 
part, that examinations less full and complete than those on 
which compensation payments were authorized or continued will 
not be used as a basis for reduction. The provisions of 38 
C.F.R. § 3.343(a) also require that the examination report 
showing material improvement must be evaluated in conjunction 
with all the facts of record.   In this regard, the Board 
would point out that both the February 1996 and June 1998 VA 
examination reports noted inconsistencies in the veteran's 
responses given on examination, and that the June 1998 VA 
examiner interpreted these inconsistencies to raise a 
question of his malingering.  As such, the 10 percent 
evaluation was granted on the basis of dubious results 
obtained on VA examination.  Given the foregoing, then, the 
Board is of the opinion that the pertinent provision of 38 
C.F.R. § 3.344(a), insofar as bearing on the sufficiency of 
the examinations afforded the veteran preceding the July 1999 
rating reduction, when compared with the evidence before the 
rating board when his 10 percent rating was granted in August 
1998, have been complied with.  

The Board is also cognizant that 38 C.F.R. § 3.344(a) further 
requires that, when a rating board determines that the 
disability at issue has materially improved (the Board notes, 
merely in passing, that related bilateral hearing shown on VA 
examination in March 1999 in fact equates with a 
noncompensable rating under Diagnostic Code 6100), the rating 
board must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  The Board finds that this is 
shown, as the veteran essentially asks the Board to restore a 
10 percent evaluation based on less accurate (see VA 
examiner's opinion of March 1999) testing revealing a 
possibility of his malingering (see VA examiner's opinion of 
June 1998).  The Board recognizes the March 1999 VA 
examiner's opinion that the March 1999 testing-which 
warrants no more than a noncompensable evaluation under 
Diagnostic Code 6100, is more accurate that the prior tests.  
In finding so, the March 1999 medical opinion is supported by 
the medical opinion of June 1998, which indicates a 
possibility that the veteran was malingering.  Given the 
foregoing considerations, the Board is of the opinion that 
the evidence in the rating board's possession when 
effectuating the July 1999 rating reduction was sufficient to 
permit an inference that the overall improvement shown at 
that time was reasonably certain to be maintained under the 
ordinary conditions of life.  

Accordingly, in light of the reasoning advanced above bearing 
on the sufficiency (compared with earlier VA compensation 
examinations) of the March 1999 and June 1998 VA 
examinations, as well as the demonstrated improvement in the 
veteran's service-connected hearing loss reflected on the 
related reports thereof, the Board concludes that a 
preponderance of the evidence demonstrates that the rating 
reduction (from 10 percent to noncompensable) effectuated in 
the July 1999 rating decision was warranted under 
regulations.  Therefore, restoration of a 10 percent rating 
for the veteran's service-connected bilateral high frequency 
hearing loss, currently rated as noncompensable from October 
1, 1999, is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 
4.20 and Part 4, Diagnostic Code 6100.  

The veteran has expressed concern that his VA examinations 
were conducted without consideration of his bilateral 
conversational hearing difficulty.  However, objective 
medical tests used to assess the extent of the veteran's 
hearing impairment are performed without the veteran wearing 
his hearing aids (if hearing aids are used). (See 38 C.F.R. § 
4.85(a) (2000)), and are designed to take into consideration 
conversational difficulty.  Therefore, his level of 
audiological impairment is based on his unassisted hearing 
acuity and negates his contention that his need of a hearing 
aid forms a basis for an increased hearing. In any case, VA 
provides, as a benefit, electronic hearing aids for those 
veterans with service-connected hearing loss.

While a superficial review of the February 1996 and June 1998 
VA audiologic examination reports might suggest greater 
hearing impairment than the currently assigned noncompensable 
disability rating reflects, the examiners who conducted those 
tests expressed concerns regarding the validity of the 
testing results, and that the veteran might be malingering.  
Additionally, while the February 1996 testing shows some 
irregularities, these were explained on VA examination in 
March 1999, and the results of both the prior examination and 
the most recent warrant no more than a noncompensable rating.  
On VA examination in March 1999, a longitudinal review of the 
veteran's medical history was conducted, and the testing 
results were thought to represent the veteran's objective 
hearing acuity.  Therefore, the Board will rely on the 
results of the March 1999 examination which was a definitive 
examination performed for the specific intent of evaluating 
hearing acuity for VA compensation purposes.  

The March 1999 VA audiologic testing results indicate that 
the veteran had an average pure tone threshold in the right 
ear of 22 decibels with speech recognition of 96 percent, and 
an average of 36 decibels with speech recognition of 92 
percent in the left ear.  Evaluating the March 1999 test 
scores based on Table VI found at 38 C.F.R. § 4.85, both the 
veteran's right and left ear hearing acuity is at Level I. 
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.  
It is noted that the results of the February 1996 VA testing 
similarly warrant no more than a noncompensable evaluation.  
(Evaluating the February 1996 test scores based on Table VI 
found at 38 C.F.R. § 4.85, both the veteran's right and left 
ear hearing acuity is at Level II. This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a noncompensable rating).  

While the results of the June 1998 VA testing would otherwise 
warrant a 10 percent rating, the competent medical opinion of 
a VA examining audiologist is to the effect that these result 
are objectively less than reliable and might represent the 
veteran's malingering.   

The Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and 
that consideration of these newly developed criteria would by 
no means affect the outcome of the veteran's claim in this 
case, as they require that a veteran have a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz or pure tone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  In the present case, the evidence does not 
demonstrate such an exceptional pattern of impaired hearing 
that 38 C.F.R. § 4.86 should be applied.  In sum, the 
Secretary has stated that 

[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86. 
The preamble erred in discussing these 
provisions as liberalizations. Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment.  

62 Fed. Reg. at 25,202.

The evidence of record does not provide a basis which would 
result in a favorable outcome, that is, an evaluation higher 
than noncompensable (zero percent) for the veteran's service-
connected bilateral hearing loss based on the most reliable 
results obtained on examination in March 1999, as well as 
February 1996.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and, therefore, an increased (compensable) evaluation for 
bilateral hearing loss is not warranted.  

In making this decision, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as the veteran described his subjective difficulties 
resulting from his hearing loss and his belief in the merits 
of his claim, as a layman, he is not competent to offer a 
medical opinion or diagnosis or medical findings.


ORDER

The claim for restoration of a 10 percent rating for service-
connected bilateral high frequency hearing loss is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

